DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  
Applicants’ submission filed on November 18, 2020 has been entered.

Status of Claims
The amendments submitted on November 18, 2020 have been entered. 
Claims 2-3 have been canceled. 
Claims 1, 6-25, and 31-32 are examined in this Office action.

Status of Objections and Rejections
All rejections of claims 2-3 are moot in light of Applicants’ cancelation of claims 2-3. 
The text of those sections of Title 35 U.S. Code, not included in this action, can be found in a prior Office action.  

Claim Rejections - 35 USC § 103
Claims 1-3, 6-25, and 31-32 are rejected under 35 U.S.C. § 103 as being unpatentable over YUAN (Yuan et al., 2011, Single Walled Carbon Nanotubes Exhibit Dual-Phase Regulation to Exposed Arabidopsis Mesophyll Cells, Nanoscale Res. Lett. 6: 44), as evidenced by the Standard Reference Material® 2483 data on SWCN CAS Number 308068-56-6 (NIST SRM 2483) in view of REUEL (Reuel et al., 2012, Three-Dimensional Tracking of Carbon Nanotubes within Living Cells, ACS Nano 6: 5420-5428)1, LIU (Liu et al., 2009, Carbon Nanotubes as Molecular Transporters for Walled Plant Cells, Nano Letters 9: 1007-1010), and SALATA (Salata, 2004, Applications of nanoparticles in biology and medicine, Journal of Nanobiotechnology DOI: 10.1186/1477-3155-2-3). 
The claims are drawn to a composition for nanobionic engineering of photosynthetic organisms, which comprises a chloroplast engineered by the delivery of a coated nanoparticle through an outer layer, and the coated nanoparticle contained within the chloroplast, the nanoparticle having a zeta potential of less than -10 mV or greater than 10 mV, and having the ability to passively transport and irreversibly localize within the chloroplast thylakoid membrane within seconds of nanoparticle interaction with the inner and outer lipid bilayer to enhance electron transport rates; wherein the nanoparticle includes a single-walled carbon nanotube; wherein the nanoparticle is conjugated with at least one cerium oxide nanoparticle; wherein the nanoparticle includes a polymer; wherein the polymer includes poly(AT), chitosan, or poly(acrylic acid); wherein the nanoparticle emits near-infrared radiation; wherein the nanoparticle is photoluminescent and the photoluminescence emission is altered by a change in a stimulus, which is the pH within the organelle, or wherein the stimulus is the concentration of an 
 	YUAN teaches single walled carbon nanotubes (SWCNTs), which enter Arabidopsis thaliana chloroplasts (entire document, see, e.g., page 3, right-hand col., first and last paragraphs; page 4, Figure 2C and accompanying text; page 6, Figure 5e–h and accompanying text, depicting images of chloroplasts treated with SWCNTs, and the location of SWCNTs in the chloroplasts. SWCNTs enter into important plant organelles such as the chloroplast (page 8, right-hand col., first paragraph). 
	YUAN teaches studies with both human cells and plant cells (page 1, right-hand col.), and teaches that biomolecules-conjugated SWCNTs could get through BY-2 cell walls, and exhibited little toxicity to BY-2 cells; carbon nanotubes could penetrate plant seed coat and dramatically affect seed germination and plant growth (Id.). SWCNTs were characterized by Atom Force Microscopy, dynamic light scattering for zeta potential, and Raman spectroscopy (page 2, left-hand col., section on Characterization of SWCNTs). 
	YUAN teaches that the SWCNTs had zeta potential of less than -10 mV (page 3, Figure 1C and accompanying text), as a function of the pH. See also Figure 1C excerpt below.

    PNG
    media_image1.png
    175
    200
    media_image1.png
    Greyscale

	YUAN used SWCNTs with CAS No. 308068-56-6 (page 2, left-hand col., section on Source of Materials). 
® 2483 data on SWCNT CAS Number 308068-56-6 provides evidence that the SWCN CAS Number 308068-56-6 includes Cerium (i.e., cerium oxide). See Table 1.
	YUAN teaches that the SWCNTs in water solution can attach to the surface of plant cells, and penetrate cell walls into plant organelles by non-energy dependent endocytosis pathway, mainly locate in the vacuole, chloroplast, mitochondria, and nucleus (sentence bridging pages 7-8). 
YUAN teaches that, “[a]s shown in Figure 5e–h, SWCNTs could enter into chloroplasts” (page 3, right-hand col., last paragraph; see also Figure 2 and accompanying text; emphasis supplied). See also Fig. 5, reproduced below. 

    PNG
    media_image2.png
    532
    747
    media_image2.png
    Greyscale
 

SWCNTs can become fused with the plasma membrane (i.e., localized within the membrane) (page 7, left-hand col., first paragraph). In this study, SWCNTs were primarily located within lysosomes (i.e., organelle engineered by the delivery of nanomaterials through an outer (membrane) layer) (page 6, right-hand col., first paragraph). 
	YUAN teaches that it is well known that uptake of carbon nanotubes into mammalian cells is often by endocytosis and insertion/diffusion. Two possible pathways of SWCNTs to enter into cells are as follows: energy-dependent phagocytosis or endocytosis and passive diffusion across lipid bilayers (page 6, left-hand col., last paragraph). For plant cells, endocytosis pathway of extracellular molecules has also been investigated; for example, carbon nanotubes could be used as molecular transporters for walled plant cells, and SWCNTs/fluorescein isothiocyanate was taken up by fluidic-phase endocytosis (Id., right-hand col., first paragraph). 
	YUAN also varied the concentration of SWNT/FITC in the cell medium and observed an increase in cellular fluorescence upon increasing the concentration (page 1008, right-hand col;, Figure S1B in Supporting Information). Moreover, the uptake of SWNT/FITC was found to be time- and temperature-dependent as illustrated in Figure 3 (Id.).
	YUAN does not explicitly teach the ability of nanoparticles to passively transport and irreversibly localize within the chloroplast thylakoid membrane within seconds of nanoparticle interaction with the inner and outer lipid bilayer to enhance electron transport rates. However, such claimed compositions and methods would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed for the following reasons.
	REUEL teaches three-dimensional tracking of carbon nanotubes within living cells (entire document; see Title, Abstract, for example). 
single-walled carbon nanotubes (SWNTs), which fluoresce in the near-infrared, can be engineered into biosensor constructs by noncovalent wrappings that are (1) selective to target analytes (i.e., concentration of analytes such as such as glucose, NO (i.e. reactive oxygen species), proteins, and glycans), and (2) modulate the SWNT fluorescent signal when a binding event occurs (i.e., emission of the photoluminescent nanoparticle altered by a change in a stimulus) (page 5420, left-hand col.). 
	REUEL teaches a model that described the size-dependent uptake of SWNTs via endocytosis (Id.). After 30 min, the SWNTs are taken up by the cells and the motion of the SWNTs can then be followed (page 5427, right-hand col., first paragraph). 
	REUEL teaches an orbital tracking system, which was used to visualize chitosan wrapped SWNTs (page 5421, left-hand col., last paragraph; see also Methods section on page 5426). 
	REUEL teaches that the obtained results will be applied in future studies where the SWNT is utilized as an in vivo sensor to monitor binding events along the tracked pathway, such as reversible quenching in the presence of nitrous oxide (page 5426, right-hand col., last sentence). 
	LIU teaches the use and the promise of carbon nanotubes as molecular transporters for walled plant cells (entire document; see Title, Abstract, for example). 
	LIU teaches the preparation of water-soluble single-walled carbon nanotubes (SWNTs) (page 1007, right-hand col., second paragraph; Methods section in the supplementary information). These include SWNT/fluorescein isothiocyanate and SWNT/DNA conjugates (Fig. 1 on page 1008; see Abstract; page 1009, left-hand col., first paragraph; Movie showing SWNT/DNA conjugates in the supplementary information).  

	LIU compares and contrasts the uptake of SWNT/FITC, which was found to be time- and temperature-dependent as illustrated in Figure 3 (page 1008, right-hand col., first full paragraph). 
The uptake of carbon nanotubes into mammalian cells has been inconsistently reported to be via endocytosis or insertion/diffusion (Id.). 
	SALATA reviews the applications of nanoparticles in biology (entire document). Some of the applications are described in greater detail in the cited references; these include the use of nanoparticles for gene delivery, the use of nanoparticles as biological labels, such as the use of semiconductor nanocrystals as fluorescent biological labels, the use of quantum dot bioconjugates for ultrasensitive nonisotopic detection, and CdTe nanoparticle bioconjugates (see section bridging pages 1-2, and references Nos. 11-13; references omitted). 
	SALATA teaches the adsorption of organic molecules on the surface of the nanoparticles, e.g., in a layer that might act as a biocompatible material (page 2, right-hand col.) (i.e., coating). More often an additional layer of linker molecules is required to proceed with further functionalization. The linker is used to bind various moieties like biocompatibles including dextran (i.e., polysaccharide), fluorophores etc., depending on the function required by the application. Id.; see also Fig. 1 and accompanying text. 
	SALATA teaches that nanoparticles usually form the core of nano-biomaterial. It can be used as a convenient surface for molecular assembly, and may be composed of inorganic or polymeric materials (page 2, left-hand col., last paragraph). Other nanocomposite material was prepared from 15–18 nm ceramic nanoparticles and poly (methyl methacrylate) copolymer (Id., penultimate paragraph). 
Id. As optical detection techniques are widespread in the biological research, the nanoparticles should either fluoresce or change their optical properties (page 2, left-hand col.). A tight control of the average particle size and a narrow distribution of sizes allow creating very efficient fluorescent probes that emit narrow light in a very wide range of wavelengths. This helps with creating biomarkers with many and well distinguished colors. The core itself might have several layers and be multifunctional. Id.  
	SALATA teaches that the core of the nanoparticle can be covered with layers of material (page 2, right-hand col.). Often times a layer of linker molecules is required for functionalization (Id.). The approaches used in constructing nano-biomaterials are schematically presented in Figure 1 (Id.). 
	SALATA teaches that nano-particle usually forms the core of nano-biomaterial.
It can be used as a convenient surface for molecular assembly, and may be composed of inorganic or polymeric materials (page 2, left-hand col., last paragraph). The core itself might have several layers and be multifunctional. For example, combining magnetic and luminescent layers (i.e., photoluminescent) one can both detect and manipulate the particles (Id.). The size and size distribution might be important in some cases, for example if penetration through a cellular membrane is required (Id.).
	SALATA teaches nanoparticles that are coated with hydrophilic oligonucleotides (i.e., polynucleotides) containing a Raman dye at one end and terminally capped with a small molecule recognition element (page 5, left-hand col., first paragraph).
semiconductor quantum dots, including bioconjugated semiconductor quantum dots. In biosciences, nanoparticles are replacing organic dyes in the applications that require high photo-stability as well as high multiplexing capabilities (page 5, left-hand col., last paragraph).
	Given YUAN teaches that SWCNTs enter chloroplasts, and teaches compositions that comprise SWCNTs having zeta potential of less than -10 mV; given REUEL teaches tracking of carbon nanotubes within living cells, and teaches that semiconducting SWNTs, which fluoresce in the near-infrared, can be engineered into biosensor constructs by noncovalent wrappings that are selective to target analytes and modulate the SWNT fluorescent signal when a binding event occurs; given LIU teaches the use and the promise of carbon nanotubes as molecular transporters for walled plant cells, and teaches that different SWNT conjugates were delivered to different intracellular organelles; and given SALATA reviews the applications of nanoparticles in biology, teaches nanoparticles covered with layers of material and coated with oligonucleotides, teaches bioconjugated nanoparticles with polymers that include polysaccharides, and teaches nanoparticles as semiconductors; it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the invention was made to use and to modify the compositions taught by YUAN, REUEL, LIU, and SALATA, and to produce the instantly claimed compositions comprising chloroplasts and coated nanoparticles, and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of generating nanoparticles for biological applications, including organelle/chloroplast targeting, as taught by YUAN, REUEL, LIU, and SALATA. 


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 	
Hussam Ghosh, 2009, Tailoring the surface-coating of gold nanoparticles for bio-applications, PhD thesis, University of Massachusetts Amherst, pp 1-125.
Chen, 2012, Understanding nanoparticle-cell interaction, PhD thesis, Clemson University, pp 1-166. 

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on November 18, 2020 have been carefully considered but they were not found to be persuasive. Applicants reference the filed Declaration, and they contend that the claimed nanoparticles were not the standard at the time of the invention (Remarks, page 10, last paragraph). Applicants argue that the theory relating Id., page 11, first paragraph). Applicants have attached two published research articles (papers), from which they cite selected statements in support of their argument (Id., second-fifth paragraphs). Applicants argue that the cited references fall into three separate categories (Id., antepenultimate paragraph). Applicants have then attacked the cited references individually, citing their alleged deficiencies (Id., pages 11-12). Applicants argue that there is no motivation to combine the cited references (Id., pages 12—13). Applicants argue unexpected results, where the claimed nanoparticles includes anionic or cationic coating (Id., page 13, penultimate paragraph).  
	The Examiner disagrees with Applicants’ characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. Initially, it is noted that this is a new rejection. 
	All of the cited prior art is in the broad field of applications of nanoparticles in biology, and specifically the use of nanoparticles for cell- and organelle-targeting purposes. In response to Applicants’ argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). See MPEP § 707.07(f). 
	With respect to the substance of the two published research articles provided by Applicants, a fairer review of the state of the art and of the relevant literature in the field reveals that, in contrast to Applicants’ arguments, both aspects of (i) nanoparticle coating and (ii) membrane crossing were well known, studied, and discussed in the art; see the above cited references; and see the evidence described in the previously cited references: (i) Subramanian et al., Cell-targeting nanoparticles and uses thereof, United States Patent Application Publication No. 2012/0107800 A1, published May 3, 2012; (ii) Rzigalinski et al., United States Patent No. iii) Ilani and Mceuen, 2010, Electron Transport in Carbon Nanotubes, Annual Review of Condensed Matter Physics 1: 1-25; (iv) Shi et al., 2011, Cell entry of one-dimensional nanomaterials occurs by tip recognition and rotation, Nature Nanotechnology 6: 714-719, with supplementary information; (v) Calkins et al., 2013, High photo-electrochemical activity of thylakoid–carbon nanotube composites for photosynthetic energy conversion, Energy & Environmental Science 6: 1891-1900, with supplementary material; (vi) Pogodin et al., 2011, Surface patterning of carbon nanotubes can enhance their penetration through a phospholipid bilayer ACS Nano 5: 1141–1146; and (vii) Ma et al., 2012, ACS Nano. 6: 10486–10496.  
	The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to engineer a chloroplast (i.e., composition) by delivery of coated nanoparticles through its outer membrane layer (outer envelope), with coated nanoparticles that have a zeta potential of less than -10 mV or greater than 10 mV. The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references precisely teach, suggest, and provide motivation for the instantly claimed compositions and methods.
	Contrary to Applicants’ arguments, the combination of the cited prior art teaches the instantly claimed invention. For example, the composition of instant claim 1 is broadly and reasonably interpreted to read on a coated SWCNT that is located in a chloroplast; see Specification, and see instant claim 8. The other recited properties (function) inherently stem from its structure. Compare Applicants’ claimed invention with the teachings of YUAN, for example: “[a]s shown in Figure 5e–h, SWCNTs could enter into chloroplasts”. 

	In contrast to Applicants’ arguments, four years prior to the filing of instant application, the Liu et al. article, titled “Carbon Nanotubes as Molecular Transporters for Walled Plant Cells”, 2009, Nano Lett. 9: 1007-1010 (LIU), describes the capability of single-walled carbon nanotubes (SW(C)NTs) to penetrate the cell wall and cell membrane of intact plant cells, demonstrating that SWNTs hold great promise as nanotransporters for walled plant cells, and suggesting that SWNTs could deliver different cargoes into different plant cell organelles (see Title, Abstract, for example). Accordingly, and in contrast to Applicants’ arguments, it was well 
	Applicants are reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	Applicants are reminded that the evidence of nonobviousness should be commensurate with the scope of the claims. See In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983). Of course, it is well settled that “[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP § 2113. 
	Obviously, the instantly claimed ability to passively transport and irreversibly localize within the chloroplast thylakoid membrane within seconds of nanoparticle interaction with the inner and outer lipid bilayer to enhance electron transport rates would be inherent to the compositions (SWCNTs in chloroplasts) taught by the cited prior art references, which comprise In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. § 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). See MPEP § 2112. 
Applicants are also reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Applicants’ invention by combining the teachings of the cited art as discussed above. 

Summary
No claim is allowed.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571)270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Published online May 24, 2012.